Citation Nr: 0820705	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  94-32 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for organic heart 
disease.

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from March 22, 1965, to 
September 19, 1977, and from September 26, 1977, to September 
19, 1984.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a February 1992 rating 
decision by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  A December 2002 decision of the Board 
determined that new and material evidence had been presented 
to reopen the claims of service connection for organic heart 
disease and hypertension.  The Board also determined that 
additional development was necessary with respect to the 
underlying merits of the issues of entitlement to service 
connection for organic heart disease and hypertension.  
Therefore, the Board issued a remand in November 2003.

Thereafter, in a March 2005 decision, the Board denied 
service connection for organic heart disease and 
hypertension.  The veteran subsequently appealed these issues 
to the United States Court of Appeals for Veterans Claims 
(Court).  While that case was pending at the Court, the 
veteran's attorney and the VA Office of the General Counsel 
filed a joint motion to vacate the Board's decision and 
remand the veteran's claims for readjudication.  In a 
February 2006 Order, the Court granted the joint motion, 
vacated the Board's March 2005 decision, and remanded this 
case to the Board for readjudication.  In August 2006, the 
Board issued a remand in accordance with the February 2006 
Court Order.  This claim was again before the Board in July 
2007, at which time the Board remanded the veteran's claim 
for additional development.  The requested development has 
been completed, and the claim is properly before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran's organic 
heart disease is due to any incident or event in active 
service, and heart disease is not shown to have been 
manifested either in service or within one year after 
separation from service.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran's 
hypertension is due to any incident or event in active 
service, and hypertension is not shown to have been 
manifested either in service or within one year after 
separation from service.


CONCLUSION OF LAW

1.  Organic heart disease was not incurred in or aggravated 
by service, nor may heart disease be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).  

2.  Hypertension was not incurred in or aggravated by 
service, nor may hypertension, as a chronic cardiovascular 
disease, be presumed to have been incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In March 2004 and August 2007 VA sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 1992 rating 
decision, February 2002 SOC, and December 1993, August 1995, 
December 1998, December 2004, January 2007, and November 2007 
SSOCs explained the basis for the RO's action, and the SOC 
and SSOCs provided him with additional 60-day periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in an August 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular-renal disease 
(including hypertension), become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

A.  Organic Heart Disease

The veteran had private treatment in March 1981 for chest 
pain.  An EKG (electrocardiogram) showed a possible inferior 
lateral myocardial infarction.  The final diagnosis was chest 
pain, etiology undermined.  The service treatment medical 
records (STRs) show that the veteran had a cardiology 
consultation in November 1982 at which his risk factors were 
listed as including a history of smoking, diabetes mellitus, 
high cholesterol, and his father's heart disease.  In April 
1983 the veteran complained of severe, stabbing chest pain.  
At a May 1983 cardiac consultation the physician opined that 
the pain was probably non-cardiac.  The STRs do not show a 
diagnosis of an organic heart disease, nor do treatment 
records from the first year after the veteran's final 
separation from active service.

When the veteran had a VA general medicine examination in 
June 1991 he was not taking any medication for heart disease.  
The heart size, rate, and rhythm were good, no murmurs were 
noted, heart tones were normal, peripheral pulses were good, 
and no bruits were heard.  Disease of the heart was listed 
under diagnosis, but the physician declined to make a 
specific diagnosis.

VA treatment records show that the veteran was hospitalized 
from April 28, 2000, to May 1, 2000, after experiencing a 
crescendo pattern of chest pain which had gotten 
progressively worse over the prior two months.  There were no 
electrocardiogram changes associated with troponin elevation 
and there were poor R-wave progressions in the lateral leads.  
A chest X-ray was grossly normal, and the veteran underwent a 
cardiac catheterization.  

At a November 2000 QTC services internal medicine 
examination, the veteran's heart rate and rhythm were normal, 
there was a normal apex beat, and normal heart sounds.  An 
EKG showed normal sinus rhythm and poor R-wave progression, 
and his diagnosis did not include heart disease.

The veteran had a VA examination in April 2004.  In accepting 
the joint motion filed by the Veteran and Secretary in its 
February 2006 order, the Court found this examination to be 
inadequate.  Therefore, the Board will not consider it in 
reaching a decision.

Per the Court order, the veteran had a VA examination in 
October 2006 with a cardiologist, K.V.B., M.D.  As part of 
the examination the veteran underwent a stress test that 
showed a severe decrease in functional level of capacity.  He 
achieved 67 percent of the maximum age related heart rate 
without any ST depression.  Dr. B noted that an April 2005 
echocardiogram showed normal left ventricular size and 
systolic function with the ejection fraction at least 55 
percent.  Dr. B opined that there was no objective evidence 
of heart disease based on his examination and review of 
previous records, including congestive heart failure or 
significant cardiac dysrhythmia or valvular heart disease.  
In a December 2006 addendum, Dr. B wrote that his October 
2006 evaluation included a review of the claims file.  Dr. B 
wrote in September 2007 that the ECG findings of January 1982 
and April 1991 did not indicate organic heart disease.  In 
addition, he did not feel that the veteran currently has 
organic heart disease.

We recognize the sincerity of the arguments advanced by the 
veteran that organic heart disease is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, organic heart disease is a complex disorder which 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
organic heart disease, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

B.  Hypertension

The veteran's STRs show that his systolic blood pressure 
ranged between 110 and 160 and his diastolic blood pressure 
ranged between 70 and 110.  During an April 1983 emergency 
room visit for chest pain the blood pressure readings were 
160/110, 124/100, and 126/80.  In the succeeding week the 
veteran's blood pressure was measured at 130/80, 118/76, 
130/86, and 112/70.  The STRs do not show a diagnosis of 
hypertension, nor are there any records from the first year 
after the veteran's final separation from active service 
showing high blood pressure.

The post-service treatment records show that in October 1987 
the veteran was noted to have hypertension at VA treatment.  
In June 1991, he had a VA hypertension examination.  He 
reported at the examination that he had had elevated blood 
pressure for the prior 7 or 8 years and that he believed it 
was well controlled with medication.  He reported gaining 
about 50 pounds in the last few years, and had been 
unsuccessful at losing weight.  He complained of shortness of 
breath, cough, swelling of his feet and dizziness, and some 
chest pain.  The veteran's blood pressure was 141/82 sitting, 
144/82 recumbent, 151/87 standing.  The examining physician's 
diagnosis was arterial hypertension, treated, controlled, and 
obesity.

The veteran had a private internal medical evaluation in July 
1991.  The physician reviewed the veteran's records from the 
VA Medical Center in Shreveport, where his diagnosis included 
essential hypertension.  The veteran's blood pressure was 
160/96 and the examining physician's diagnosis included 
hypertension.  

At a September 1992 VA general medicine examination the 
veteran's blood pressure was 118/80.  His diagnosis did not 
include hypertension.  At December 1992 VA treatment his 
diagnosis included hypertension.  In July 1998 he had a 
private internal medicine evaluation at which his resting 
blood pressure was 140/70.

The veteran's blood pressure was 168/88 at VA treatment in 
April 2000.  In October 2000 VA treatment notes included 
hypertension amongst the veteran's medical problems.  At a 
November 2000 QTC services internal medicine evaluation his 
blood pressure was 140/90 sitting, 138/90 standing, and 
140/90 lying down.

The veteran had a VA examination in October 2006 with Dr. B 
where it was noted that he had a long history of hypertension 
and that his medications included Lisinopril.  Dr. B, who 
wrote in December 2006 that he reviewed the veteran's claims 
file at the October 2006 examination, noted that the veteran 
had significant elevated blood pressure on and off during his 
active service.  The veteran's recent blood pressure had been 
106/54.  Dr. B opined that the veteran had hypertension that 
had been reasonably controlled and that it was difficult for 
him to know whether it was service related but he felt it was 
most likely an incidental finding.

C.L.M., M.D., a nephrologist, reviewed the veteran's claims 
file in November 2007 and noted that, with the exception of 
the April 1983 emergency room evaluation for chest pain 
discussed above, the blood pressure results from the 
veteran's STRs were within normal limits and there was never 
a diagnosis of hypertension.  Dr. M also noted that serial 
blood pressure readings over the next five days after the 
emergency room evaluation in service had been within the 
normal range.  Therefore, Dr. M did not find evidence that 
hypertension was present during service, and the doctor said 
he could not declare that the veteran's hypertension is 
service connected.

As above, the Board recognizes the sincerity of the veteran's 
contention that his hypertension is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu, supra.  The veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, Buchanan, supra.  
However, hypertension requires the specialized training of a 
physician for a determination as to its diagnosis and origin, 
which a lay person is not competent to provide.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for an organic heart disease is denied.

Service connection for hypertension is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


